Citation Nr: 1104430	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-14 734	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Lisa M. LaFera, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the Department 
of Veterans Affairs (VA) regional office (RO) in Philadelphia, 
Pennsylvania.  Jurisdiction over the appeal currently resides 
with the RO in Boston, Massachusetts.  In November 2010, the 
Veteran and his wife testified at a hearing before the 
undersigned.

The Board notes that the Veteran's December 2007 notice of 
disagreement included the initial rating assigned his newly 
service connected diabetes mellitus.  However, the Board finds 
that this issue is not in appellate status because the Veteran's 
March 2008 VA Form 9, Appeal to Board of Veterans' Appeals, 
specifically limited the issues on appeal to the two issues that 
appear on this first page of this remand.  See Hamilton v. Brown, 
4 Vet. App. 528 (1993) ("where ... the claimant expressly 
indicates an intent that adjudication of certain specific claims 
not proceed at a certain point in time, neither the RO nor BVA 
has authority to adjudicate those specific claims, absent a 
subsequent request or authorization from the claimant or his or 
her representative").

A claim for a total rating based on individual 
unemployability (TDIU) has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  Therefore, the Board does not 
have jurisdiction over it and it is referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the hearing before the undersigned, the Veteran and his wife 
alleged, in essence, that the claimant's PTSD and bilateral 
hearing loss have become worse since his last VA examinations 
over three years ago.  In this regard, the Board finds that 
adverse symptomatology like increased social isolation, panic 
attacks, feeling depressed, difficulty sleeping due to 
nightmares, and having difficulty hearing others talk are 
observable by lay persons like the Veteran and his wife.  See 
Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 
16 Vet. App. 370 (2002).  Therefore, the Board finds that these 
lay observations constitute competent and credible evidence that 
the appellant's adverse symptomatology has worsened since his 
last VA examinations in 2007.  Id.  Accordingly, the Board finds 
that a remand is required to provide the Veteran with new VA 
examinations to ascertain the current severity of these service 
connected disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Caffrey v. Brown, 
6 Vet. App. 377 (1994) (holding that when a claimant asserts that 
the severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate).

The Veteran notified his June 2007 VA examiner that he received 
medication to treat his PTSD from a private doctor.  However, the 
record does not show that the Veteran ever provided VA with an 
authorization to request these records or that he directly 
provided these records to the RO.  Similarly, while the Veteran 
provided the RO with a single February 2007 audiological 
examination report from Milford Audiological Center, no other 
records were received from this or any other private healthcare 
provider.  Therefore, while the appeal is in remand status, 
attempts should be made to obtain any relevant records held by 
the Veteran's private healthcare providers and associate these 
records with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 
2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding 
that when reference is made to pertinent medical records, VA is 
on notice of their existence and has a duty to assist the veteran 
to attempt to obtain them). 

Accordingly, the appeal is REMANDED to the RO for the following 
actions:

1.  After obtaining authorizations from the 
Veteran, the RO should obtain and associate 
with the record all of his treatment 
records for PTSD and bilateral hearing loss 
from his private healthcare providers 
including the physician that prescribes him 
medication for his PTSD and Milford 
Audiological Center.  All actions to obtain 
the requested records should be documented 
fully in the claims file.  

2.  After undertaking the above development 
to the extent possible, the Veteran should 
be afforded a VA psychiatric examination to 
ascertain the current severity of his PTSD.  
The claims folder is to be provided to the 
examiner for review in conjunction with the 
examination and the examination report 
should reflect that the examiner reviewed 
the claims folders.  All indicated tests 
and studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  In accordance with the AMIE 
worksheet for rating PTSD, the examiner is 
to thereafter provide a detailed review of 
the Veteran's history, current complaints, 
and the nature and extent of his 
disability.  In addition to any other 
information provided pursuant to the AMIE 
worksheet, the examiner should provide an 
opinion as to the Veteran's Global 
Assessment of Functioning (GAF) score 
solely due to his PTSD.

3.  After undertaking the above development 
to the extent possible, the Veteran should 
be afforded a VA audiological examination 
to ascertain the current severity of his 
bilateral hearing loss.  The claims folder 
is to be provided to the examiner for 
review in conjunction with the examination 
and the examination report should reflect 
that the examiner reviewed the claims 
folders.  All indicated tests and studies 
deemed appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the AMIE worksheet for 
rating bilateral hearing loss, the examiner 
is to thereafter provide a detailed review 
of the Veteran's history, current 
complaints, and the nature and extent of 
his disability.  

4.  After undertaking the above 
development, the RO should provide the 
Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the United States Court of 
Appeals for Veterans Claims (Court) holding 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2010).

5.  Thereafter, the RO should readjudicate 
the claims.  Such readjudication should 
take into account whether "staged" ratings 
are appropriate.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  If any 
of the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence received and any evidence 
not received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response before the appeal is returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

